Citation Nr: 0107750	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-18 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for right hand boxer's 
fracture (metacarpal neck), major extremity, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to October 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which continued a 10 
percent disability rating.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's right hand boxer's fracture is currently 
productive of complaints of constant pain, including pain on 
use, as well as complaints of weakness; there are objective 
findings of some limited motion, and a slight decrease in 
grip strength; there is no evidence that the right hand 
boxer's fracture has ankylosed.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for right hand boxer's fracture (metacarpal neck), 
major extremity, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.321, Part 
4, including § 4.71a, Diagnostic Code 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his service-connected 
right hand boxer's fracture should be rated higher than the 
current 10 percent rating.  Specifically, the veteran asserts 
that his disability should be given a 30 percent rating for 
an inability to use his right hand, swelling, and constant 
pain.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant VA medical records, service medical 
records, and private medical records, and the veteran was 
afforded a VA examination as recent as May 1999.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1-4.14.  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

A brief review of the history of this appeal reveals that in 
a January 1994 rating decision, the veteran was granted 
service connection for right hand boxer's fracture 
(metacarpal neck), and a non-compensable rating was assigned 
from June 1993.  In February 1998, the RO increased the 
disabling rating to 10 percent effective May 1997.  In August 
1998, the veteran submitted a request for an increased 
rating.  In January 1999, the RO continued the 10 percent 
disabling rating.  The veteran disagreed with the 10 percent 
rating, and initiated this appeal.

Turning to the evidence of record, the file contains VA 
outpatient treatment records dated from October 1997 to 
August 1998.  In April 1998, the veteran complained of right 
wrist swelling after working in the yard, which resolved 
"spontaneously."  In August 1998, the veteran complained of 
right hand swelling and pain mainly in the 5th 
metacarpophalangeal joint.  He gave a history of arthritis.  
Upon examination, the veteran was found to have slight 
increase in pain in the 5th metacarpophalangeal joint on 
flexion, no obvious swelling or warmth, and no joint 
deformity.  The diagnostic impressions contained a notation 
of arthritis.

Also contained within the claims file are medical records 
from Med-irst Physician's Care dated from December 1997 to 
January 1999.  In December 1997, the veteran complained of 
joint ache, but the examiner found no joint deformity.  
Tenderness was noted on the medial side of the right elbow.  
A x-ray of the right elbow showed no degenerative changes.  
The veteran was assessed as having arthritis.  In January 
1998, the veteran complained of painful arthritis in his 
right hand.  The examiner found no evidence of swelling, and 
the veteran had full range of motion.  In July 1998, the 
veteran again complained of painful arthritis in his right 
wrist.  The examiner noted that he had pain in the right 
wrist with dorsiflexion, full range of motion of the fingers, 
and no sensory deficit.

In January 1998, the veteran was provided with a VA 
examination.  The veteran presented with subjective 
complaints of a constant "achy-type pain" in the hand, 
wrist, and elbow on a daily basis.  On a scale of 1 to 10, 
with 10 being the worst, the veteran rated his pain as a 7.  
He indicated that when his wrist was aggravated the pain was 
more like a burning pain that shot up into his elbow.  He 
rated this pain as an 8.  The veteran stated that his wrist 
was weak, he dropped things, and his wrist was easily 
fatigued.  He told the examiner that he had arthritis in the 
hand, wrist, and elbow.  The examiner noted that he reviewed 
records that the veteran brought with him that diagnosed him 
with arthritis of the elbow, but stated that x-ray evidence 
showed no fracture, no dislocation, and no joint effusion. 
(Note: referring to attached radiology report dated December 
1997 signed by John L. Caudill, M.D., from Med-irst).  Upon 
physical examination, the wrists had full range of motion 
with stated pain in the right wrist.  Fingers had full range 
of motion without pain, and the veteran had good dexterity.  
There was some decreased grip strength in the right hand at 
4/5.  Right and left upper arms were +5/5 strength, 
bilaterally.  No crepitus was felt.  The veteran was 
diagnosed as status post boxer fracture. 

The veteran was provided with an additional VA examination in 
December 1998.  The veteran presented with complaints of a 
throbbing pain in his hand all the time, which radiated up to 
his elbow.  He further indicated that any use of his hand 
caused swelling and increased pain.  He denied any history of 
heat or increased warmth to the hand, but did state that he 
had some mild erythema.  His last episode of swelling was two 
to three months prior to the examination.  Upon examination 
the examiner found that the veteran was in no acute distress.  
There was no heat, erythema or tenderness of the hand or 
noticeable swelling.  The veteran's right hand grip strength 
was 4/5 as compared to the left.  There was no visible 
anatomical defect.  He had normal range of motion of the 
finger joints and the metacarpophalangeal joints.  He was 
found to have pain with grimace in the right hand on 
resistance to the tip of the right thumb to the tip of the 
ring finger, but strength was normal.  There was decreased 
motion of the right wrist as compared to the left.  
Dorsiflexion of the right wrist was 60 degrees, palmar 
flexion was 45 degrees, ulnar deviation was 20 degrees and 
radial deviation was 10 degrees.  There was no pain on range 
of motion.  The veteran had normal dexterity for grasp.  The 
examiner diagnosed the veteran as status post boxer fracture 
of the right hand.

In May 1999, the veteran was again afforded a VA examination.  
The veteran presented with subjective complaints of constant 
pain, with the pain reaching its peak with fine motor 
movements of the hand.  He indicated that signing a time card 
or holding a pencil for a long period of time caused pain, 
but got better when he blew on it with his own breath.  He 
informed the examiner that he was told that he has arthritis, 
which goes from his hand to his elbow.  He stated his right 
hand and wrist would get weak and stiff, and would give out 
and swell.  He denied redness, heat and locking.  He reported 
numbness at the tips of his fingers, but nowhere else.  Upon 
physical examination, there were no anatomical defects noted 
of the right hand.  The right wrist manifested dorsiflexion 
from zero to 70 degrees, with pain at endpoint.  Palmar 
flexion was from zero to 45 degrees, with pain at endpoint.  
Ulnar deviation was zero to 15 degrees, with pain at 
endpoint, and radial deviation was zero to 5 degrees, with 
pain at endpoint.  Hands had full range of motion without 
pain; the only exception was when the veteran touched the tip 
of the right pinky finger to the thumb.  Full hand grip of 
the right was 4, with 5 being normal strength.  Right thumb 
to index finger was 4, thumb to middle finger was 4, thumb to 
ring finger was 3, thumb to pinky finger was zero to 1.  
Sensation of the right hand, wrist and forearm to elbow was 
normal.  Dexterity was normal.  X-ray evidence showed old 
traumatic changes with slight deformity of the large distal 
phalanx, a normal right wrist and no acute abnormality of the 
right elbow.  The veteran was diagnosed as status post right 
hand boxer's fracture.  In light of the foregoing findings, 
the examiner opined that there was no sufficient evidence to 
warrant a diagnosis of an acute or chronic disorder of the 
right wrist.
 
The veteran's right hand boxer's fracture is currently 
assigned a 10 percent rating under Diagnostic Code (DC) 5215, 
which sets forth the criteria for rating limitation of motion 
of the wrist.  A 10 percent rating is the highest evaluation 
for the major or minor extremity under this diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Therefore, the 
Board must determine whether any other applicable code 
provision warrants a higher evaluation for this disability.

Diagnostic Code 5214 provides evaluations higher than 10 
percent where the wrist is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Ankylosis is defined as a 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Disnay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting 
from Stedman's Medical Dictionary 87 (25th ed. 1990).  In the 
present case, there is no evidence of ankylosis in the right 
wrist.  Although the mobility of the veteran's right hand has 
been limited by his service-connected disability (for which 
the 10 percent evaluation under Diagnostic Code 5215 has 
already been assigned), the right hand has never been 
characterized as immobile, and, there is no x-ray evidence of 
fibrous or bony union across the joint, which would indicate 
consolidation of the joint.  See Disnay, 9 Vet. App. at 81.  
Therefore, there is no basis to award the veteran a higher 
rating based on findings of ankylosis. 

The Board notes that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, which essentially address functional loss, and pain 
on motion.  See VAOPGREC 9-98; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).  In the present case, the 
veteran is already rated for right hand boxer's fracture 
under DC 5215, which contemplates limitation of motion.  
Additionally, the veteran is currently receiving the maximum 
disability rating available under Diagnostic Code 5215 for 
limitation of motion.  Thus, consideration of functional loss 
due to pain would not lead to a higher evaluation in this 
case.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  
Moreover, considering the veteran's complaints of pain, the 
Board does not find that the evidence presents such a 
severely disabling picture, which would warrant a higher 
rating by analogy, under DC 5214.

The Board acknowledges the veteran's statements that he has 
arthritis in his right upper extremity.  However, the record 
contains no x-ray evidence of arthritis.  Moreover, note (1) 
under DC 5003 specifically excludes combining either 10 
percent or 20 percent disabling ratings with ratings based on 
limitation of motion.  Hence, as the veteran is currently 
assigned a 10 percent rating under DC 5215, which 
contemplates limitation of motion, and as there is no x-ray 
evidence of arthritis, a separate rating for arthritis is not 
warranted in this case.  See VAOPGREC 9-98.  The Board also 
finds no evidence of significant muscle impairment, and the 
evidence reflects normal sensation in the right upper 
extremity.  Thus, there is no basis for considering a higher 
rating under the criteria that specifically address such 
impairment.  
 
In short, the Board finds that the currently assigned 10 
percent rating for the veteran's right hand boxer's fracture 
(metacarpal neck), major extremity, is appropriate, and the 
preponderance of the evidence is against a higher rating at 
this time.  In reaching the foregoing determination, the 
Board has considered the clinical manifestations of the 
veteran's right hand boxer's fracture and its effects on the 
veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.   In conclusion, the 
current medical evidence, as previously discussed, most 
closely fits within the criteria for the currently assigned 
10 percent disability rating.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of rating in excess of 10 
percent.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered the veteran's contentions 
that he has missed 5 days of work, due to his disability.  
However, the Board points out that the VA Schedule for Rating 
Disabilities assigns percentage ratings that represent the 
average impairment in earning capacity resulting from 
diseases and injuries.  Generally, the degrees of disability 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses, 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.  In the present case, there has been no showing that 
the veteran's right hand boxer's fracture has caused marked 
interference with employment (beyond that interference 
already contemplated in the currently assigned 10 percent 
rating), necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  Thus, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88,96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for a right 
hand boxer's fracture (metacarpal neck), major extremity, 
have not been met, and the claim is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

